Citation Nr: 0106350	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for anxiety disorder with complaints of headaches and memory 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1971 and from June 1991 to January 1999.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 


FINDING OF FACT

Anxiety disorder with complaints of headaches and memory loss 
results in no more than mild or transient symptoms.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
anxiety disorder with complaints of headaches and memory loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9413 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  All indicated examinations have 
been conducted and all pertinent records or the information 
contained therein has been obtained.  The veteran has not 
indicated that additional records pertinent to his claim 
exist which should be obtained in order to fairly decide his 
claim, and, there is no reasonable possibility that 
additional development in this case would enure to the 
veteran's benefit.  

The Board observes that the RO has not had an opportunity to 
consider the effect of the Act upon this claim.  The Act, 
furthermore, contains certain notification provisions, which 
apply in the event that there exists evidence, which has not 
been obtained.  However, inasmuch as all pertinent documents 
have been obtained and other necessary development has been 
completed, the Board's decision to address this case on its 
merits can result in no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal arises from an initial grant of service 
connection, which assigned the disability an initial 
evaluation.  Therefore, it is not the present level of 
disability which is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings, 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Anxiety disorder with complaints of headaches and memory loss 
is evaluated as 10 percent disabling under diagnostic code 
9413, pertaining to anxiety disorder, not otherwise 
specified.  Anxiety disorder warrants a ten percent 
evaluation if it results in occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9413.  

During a VA examination in August 1999, the veteran 
complained of ongoing difficulty with memory and anxiety.  
The veteran indicated that he was not depressed and that he 
slept well, but that he was forgetful and that he would 
experience anxiety when under pressure and being observed.  
The veteran also indicated that in the past he had been 
treated with anti-anxiety medication.  The veteran was 
pleasant, cooperative, oriented, well groomed, and friendly, 
and upbeat.  He did not appear to be anxious or depressed, he 
denied hallucinations, and there was no evidence of 
delusions.  He had some difficulty with memory and was 
confused quickly.  The examiner offered no Axis I diagnosis, 
stating that the veteran did not have a diagnosable 
psychiatric disorder, but recognized that the veteran had 
some problems with concentration and memory.  The examiner 
assigned a GAF evaluation of 68, observing that the veteran 
has some mild difficulty in occupational functioning due to 
difficulty with attention and memory.  The examiner added 
that the veteran was "generally functioning pretty well and 
[had] some meaningful interpersonal relationships."  

Although the VA examiner did not diagnose an Axis I disorder, 
service medical records reveal a diagnosis during service of 
anxiety disorder associated with complaints of headaches, 
confusion, anxiety and memory loss.  Post-service treatment 
records document little in the way of treatment for a 
psychiatric disorder.  In January 2000, the veteran received 
treatment in connection with complaints of memory loss.  The 
veteran reportedly was very calm, although irrational, and 
the assessment was anxiety with depression.  

This evidence does not warrant a higher evaluation.  
According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF evaluation from 70 to 61 is consistent with some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful relationships.  The GAF evaluation assigned by the 
VA examiner falls on the high end of that scale, and the 
examiner's report otherwise suggests that the veteran's 
overall impairment in functioning is quite mild.  Although 
the veteran, during that examination, indicated that he had 
been treated with medication previously, post-service medical 
records do not reflect treatment of a psychiatric disorder 
with medication since the veteran's separation from service, 
and the limited character of the treatment received since 
separation is consistent with a characterization of the 
veteran's disability as no more than mild.  The Board finds, 
therefore, that anxiety disorder with complaints of headaches 
and memory loss results in no more than mild or transient 
symptoms.  The veteran's disability does not warrant an 
evaluation in excess of 10 percent.  

ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

